         Case 1:18-cv-01168-NONE-BAM Document 49 Filed 01/21/21 Page 1 of 3


 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT

 7                       FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9   TARA ELAINE BENDER,                                Case No. 1:18-cv-01168-NONE-BAM

10                 Plaintiff,                           ORDER GRANTING PLAINTIFF’S
                                                        MOTION TO WITHDRAW PENDING
11          v.                                          MOTION FOR LEAVE OF COURT TO
                                                        WITHDRAW AS COUNSEL OF RECORD
12   J. OROZCO,                                         FOR PLAINTIFF TARA BENDER

13                 Defendant.                           (Doc. No. 39)

14                                                      ORDER SETTING DEPOSITION OF
                                                        PLAINTIFF TARA ELAINE BENDER
15
                                                        Date: April 7, 2021
16                                                      Time: 9:00 AM

17                                                      ORDER SETTING STATUS
                                                        CONFERENCE
18

19
20         Currently pending before the Court is the motion of Kevin G. Little and the Law Office
21   of Kevin G. Little to withdraw as attorney of record for Plaintiff Tara Elaine Bender
22   (“Plaintiff”). (Doc. No. 39.)
23         The matter was heard at a continued telephonic hearing on January 21, 2021, before
24   United States Magistrate Judge Barbara A. McAuliffe. Plaintiff Tara Elaine Bender and her
25   counsel, Kevin G. Little, appeared by telephone. Counsel Lynne Stocker appeared by
26   telephone on behalf of Defendant J. Orozco.
27 ///

28


                                                    1
          Case 1:18-cv-01168-NONE-BAM Document 49 Filed 01/21/21 Page 2 of 3


 1                                            DISCUSSION

 2          On December 1, 2020, Plaintiff’s counsel filed a motion for the Law Office of Kevin G.

 3 Little to withdraw as attorney of record. (Doc. No. 39.) Defendant J. Orozco opposed the

 4 motion on December 15, 2020. (Doc. No. 42.)

 5          On January 6, 2021, the Court held a hearing on the motion for leave to withdraw. At the

 6 hearing, Plaintiff’s counsel provided an update on Plaintiff’s status. Counsel also conveyed

 7 Plaintiff’s expressed opposition to counsel’s withdrawal. To allow additional time for Plaintiff’s

 8 counsel to communicate with Plaintiff and to determine whether to proceed with the motion for

 9 leave to withdraw, the Court continued hearing to January 21, 2021, and directed Plaintiff’s

10 counsel to provide a status report indicating whether the motion for leave to withdraw would

11 proceed or be withdrawn. (Doc. No. 45.)

12          On January 18, 2021, Plaintiff’s counsel filed a status report and reported that Plaintiff

13 had contacted counsel and expressed a desire to continue with the case. (Doc. No. 47.) Counsel

14 asserted that if Plaintiff appeared at the hearing and agreed to abide by the Court’s orders, then

15 Plaintiff’s counsel would withdraw the pending motion for leave to withdraw as counsel and

16 would remain on the case. Alternatively, if Plaintiff failed to appear, then Plaintiff’s counsel

17 would request a ruling on the pending motion to withdraw. (Id.)

18          As noted above, Plaintiff and her counsel appeared at the hearing. Based on Plaintiff’s

19 appearance and her counsel’s representations, the Court indicated its willingness to allow
20 Plaintiff to proceed with counsel, subject to Plaintiff’s compliance with orders of the Court and

21 her cooperation with counsel. The Court acknowledged Defendant’s objections and indicated its

22 intent to order Plaintiff to appear for her deposition without the necessity of further notice and to

23 set the matter for a status conference following completion of that deposition. Plaintiff was

24 cautioned that if she failed to appear for her deposition or failed to comply with any related

25 orders of the Court, then the Court would recommend dismissal of this action for failure to

26 prosecute and failure to comply with Court orders. At the request of Plaintiff’s counsel, the
27 Court granted withdrawal of the pending motion for leave to withdraw.

28 ///


                                                      2
          Case 1:18-cv-01168-NONE-BAM Document 49 Filed 01/21/21 Page 3 of 3


 1                                   CONCLUSION AND ORDER

 2          For the reasons stated, IT IS HEREBY ORDERED as follows:

 3          1.      The motion to withdraw as attorney of record for Plaintiff Tara Elaine Bender

 4 filed by Kevin G. Little of the Law Office of Kevin G. Little (Doc. No. 39) is WITHDRAWN;

 5          2.      Plaintiff Tara Elaine Bender is ORDERED to appear for her deposition by video

 6 conference on April 7, 2021, at 9:00 A.M. No further written notice is required;

 7          3.      Plaintiff Tara Elaine Bender is further ORDERED to appear and remain at her

 8 April 7, 2021 deposition until it is concluded. Plaintiff shall meaningfully participate in the

 9 deposition by answering all deposition questions unless instructed not to answer by her counsel.

10 Additionally, Plaintiff shall remain in contact with counsel and shall participate in the

11 prosecution of this action;

12          4.      Plaintiff Tara Elaine Bender is ADMONISHED that her failure to appear for the

13 April 7, 2021 deposition or her failure to comply with any orders of the Court will result in a

14 recommendation that this action be dismissed for failure to prosecute and failure to comply with

15 Court orders;

16          3.      A telephonic status conference is SET for April 13, 2021, at 10:00 AM in

17 Courtroom 8 (BAM) before Magistrate Judge Barbara A. McAuliffe. The parties shall

18 appear at the conference by telephone with each party using the following dial-in number and

19 access code: dial-in number 1-877-411-9748; access code 3219139. The purpose of the
20 conference is to address scheduling of this action; and

21          4.      Plaintiff’s counsel shall serve Plaintiff Tara Elaine Bender with a copy of this

22 order and file proof of such service with the Court.

23
     IT IS SO ORDERED.
24

25      Dated:     January 21, 2021                           /s/ Barbara   A. McAuliffe               _
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      3
